department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc ita b01 uilc internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel cc ita subject inclusion of supplier refunds in income this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer state a state b state c year year year year dollar_figurex dollar_figurey dollar_figurez issues whether taxpayer must include in income under the tax_benefit_rule supplier refunds it receives from pipeline gas suppliers whether assertion of the tax_benefit_rule would constitute a new_matter under tax_court rule shifting the burden_of_proof on this issue to the service conclusions although the tax_benefit_rule theoretically applies to require taxpayer to include in income supplier refunds it receives from pipeline gas suppliers courts have held that taxpayers in similar situations had no benefit from such refunds in this regard the receipt of funds is not fundamentally inconsistent with the prior deduction in that taxpayer is not profiting from the recovery accordingly we do not recommend asserting the tax_benefit_rule under these facts assertion of the tax_benefit_rule would constitute a new_matter under tax_court rule shifting the burden_of_proof on this issue to the service facts taxpayer is the parent company of an affiliated_group that files a consolidated federal_income_tax return on a calendar_year basis and uses the accrual_method of accounting taxpayer is primarily a natural_gas distribution company but also provides local transportation service taxpayer and its related distribution and transmission companies hereinafter taxpayer are subject_to regulation by state and federal authorities taxpayer is regulated by three state public_utility agencies taxpayer purchases its gas supplies and transportation services from interstate pipeline companies also known as upstream gas suppliers taxpayer purchases its gas at rates set by upstream gas suppliers the gas rates set by the upstream gas suppliers for natural_gas and associated transportation are permitted to go into effect within a specified time however these gas rates are subject_to final review and adjudication by the federal energy regulatory commission ferc taxpayer charges its customers based on rates originally sought by the upstream gas suppliers which are sometimes higher than the rates ultimately allowed by ferc if ferc determines the rates charged by the upstream gas suppliers were excessive ferc issues an order requiring refunds by the upstream gas suppliers along with interest the amount is the difference between the cost of the gas as originally billed and the amount set forth as reasonable by ferc the ferc administrative order sets forth the date of final settlement and other pertinent information the supplier refunds are scheduled for disbursement to the utility when final ferc approval is obtained ferc regulation c f_r actual cash payments may be received by a particular local distributor in a different tax period than when the refund was ordered due to the time required to process the payment taxpayer is required to flow the supplier refunds back to its customers by means of a rate decrement pursuant to the regulatory requirements in place the three states where taxpayer operates states a b and c mandate that the refunds be paid with interest by inclusion in the cost of gas adjustment clause the applicable_interest_rate paid to taxpayer’s customers on the passthrough of the supplier refunds varies by jurisdiction supplier refunds may be received at any time throughout the taxable_year the provisions for returning supplier refunds to taxpayer’s customers are designed to return the refunds over a twelve-month period in many cases the time-lapse between the actual receipt of the refund by the utility and the repayment of the refund to the customer can exceed twelve months since the amount of gas delivered by the taxpayer to its customers in the warm weather is significantly less than in the colder weather the adjustment clause delivers the refunds back to the taxpayer’s customers much more slowly accordingly under certain circumstances some supplier refunds are not fully returned to taxpayer’s customers in any significant amount until later than twelve months in the tax periods ending december year year and year taxpayer pursuant to orders issued by ferc received refunds from certain upstream gas suppliers in the amounts of dollar_figurex dollar_figurey and dollar_figurez respectively under taxpayer’s method_of_accounting the refunds from the upstream suppliers were not included in income the revenue_agent contends that the supplier refunds are includible in taxpayer’s gross_income under the provisions of sec_61 and sec_451 in the year of the ferc order and not when actually received the agent also asserts that taxpayer is entitled to deductions for the amount of the refunds actually paid to the customers pursuant to sec_461 accordingly the agent proposes to allow taxpayer deductions for refunds returned to the customers for the tax periods ending december year sec_1 and the remaining amount in the supplier refund account was passed on to taxpayer's customers during the year taxpayer contends that the supplier refunds are not includible in its income thus no deduction issue the notice_of_deficiency stated i n accordance with sec_61 it is determined that you have additional gross_income from supplier refunds and the interest on those refunds in the amounts and years as follows the service's answer does not make any further allegations neither the notice nor the answer contain any direct or indirect reference to the tax_benefit_rule or the direct language of sec_111 recovery_of tax_benefit items in a previous field_service_advice involving taxpayer we concluded that supplier refunds from taxpayer’s upstream suppliers are included in income in the year the refunds are mandated by ferc pursuant to revrul_63_182 1963_2_cb_194 we also concluded that supplier refunds passed through to taxpayer’s customer sec_1the supplier refunds included interest_paid on the refunds by the upstream suppliers the non-interest portion has not yet been broken out 2the inclusionary component of the tax_benefit_rule is a judicially developed principle and has not been codified sec_111 is the statutory exclusionary component of the rule are incurred and taken into account pursuant to the economic_performance rules of sec_461 taxpayer may be able to adopt the recurring_item_exception under sec_1_461-5 you have now asked us to determine whether as an additional litigating position the service could assert the tax_benefit_rule to include the supplier refunds in income law and analysis issue one the tax_benefit_rule is a judicially developed principle designed to allay the inflexibilities of the annual accounting system it is used in situations where strict adherence to an annual accounting system would create transactional inequities 460_us_370 unless a statutory nonrecognition_provision applies the tax_benefit_rule generally requires the inclusion of income when events occur after an earlier deduction that are fundamentally inconsistent with the deduction hillsboro pincite the subsequent event is one that was unforeseen at the time of the deduction and that would have foreclosed the deduction had it occurred in the same year hillsboro pincite the recovery_of a previously deducted bad_debt is a classic example of the operation of the tax_benefit_rule a taxpayer deducts the amount of a supposedly bad_debt from income in one year thinking the debt is worthless in a later year the debt is paid repayment of a debt that is the recovery_of_capital normally is not taxable under the tax_benefit_rule the subsequent payment is an event fundamentally inconsistent with the prior deduction because it would have foreclosed the deduction had it occurred in the same year furthermore no nonrecognition provisions of the internal_revenue_code apply to the subsequent payment accordingly the taxpayer must include the subsequent payment in income in the year received even though it represents a return_of_capital superficially the tax_benefit_rule appears to apply here since taxpayer is recovering in a later year amounts that it deducted in a prior year however we note that taxpayer does not appear to receive any benefit from the recovery in that taxpayer is required by the regulatory agencies to pass the recovery amount with interest on to its customers as discussed below a number of courts have held that utilities in similar situations received no benefit from the temporary infusion of funds furthermore in that regard the recovery_of funds at issue here does not appear to be fundamentally inconsistent with the prior deduction in that taxpayer is not profiting from the recovery taxpayer is required to refund the recovery to its customers with interest by contrast in the recovery_of debt example cited above the creditor keeps the subsequent and unforeseen repayment of the previously deducted bad_debt we note however some authority for requiring recognition of the income under the tax_benefit_rule 614_f2d_1142 7th cir in first trust a bank paid personal_property_taxes on behalf of its shareholders and deducted the payments from its income in as a result of litigation that ultimately went to the united_states supreme court the taxes were refunded to the bank in even though the bank was required eventually to refund the taxes to the shareholders on whose behalf they were collected the seventh circuit held that the bank’s recovery_of the taxes was income under the tax_benefit_rule a critical element of the court's ruling however was the fact that the refunds distributed to the shareholders were corporate dividends that should not have been deductible by the bank thus unless the deduction previously taken is reversed by taxing the amount of the refund the bank will in effect have benefited from a deduction taken for a nondeductible distribution f 2d pincite furthermore first trust did not involve a regularly recurring situation indeed the situation arose as the result of an amendment to the illinois state constitution by contrast regulated utilities such as taxpayer regularly receive amounts that are ultimately required to be refunded to their customers attempts to characterize these receipts as income have met with limited success for instance the supreme court held that customer deposits that a utility was ultimately required to return to the customers were not income to the utility commissioner v indianapolis power light co u s similarly in 792_f2d_683 7th cir a regulatory agency ordered a utility to increase rates to commercial customers to encourage conservation although the agency made it clear that the utility would not be allowed to keep the excess revenue it did not require segregation of the funds eventually several years later the utility was required to disburse the excess in the form of credits to its customers the service contended that the excess revenues were income to the utility in the year received the seventh circuit disagreed holding that the revenues were not taxable_income because the utility could derive no benefit at all from having held the money f 2d pincite the same result obtained in houston industries inc v united_states there the federal_circuit held that a utility’s fuel cost overrecoveries were not taxable_income where the utility had a statutory obligation to refund the funds to customers with interest by refunds or offsetting underrecoveries the overrecoveries represented the amounts by which an estimated fuel cost component on customers’ bills exceeded subsequently determined actual fuel costs the federal_circuit relied on indianapolis power light and illinois power to conclude that the overrecoveries were not income f 3d pincite5 in so ruling the court noted that the utility derived no benefit from retaining the overpayments furthermore we would expect the tax_court to reject any attempt by the government to distinguish these cases from taxpayer's case on the theory that the prior cases did not involve refunds to the utilities from upstream suppliers in a recent case the tax_court held that a utility's overcollections from customers for fuel and energy conservation costs were not income to the utilities where the overcollections were subject_to an unconditional obligation to refund them to the customers 114_tc_587 in so ruling the court noted that the utility was required to pay interest on its overcollections was burdened by additional accounting and administrative responsibilities and derived no benefit from the regulatory imposed recovery system florida progress is all but precisely on point in that the facts are almost identical to taxpayer's furthermore the tax_court specifically rejected the government's argument that indianapolis power should be construed narrowly t c pincite thus it is all but certain that the tax_court would apply indianapolis power light to taxpayer's case furthermore while illinois power houston industries and florida progress did not address the tax_benefit_rule in all three cases the courts concluded that the utility received no benefit from the amounts it collected and eventually refunded to its customers thus while the tax_benefit_rule may theoretically apply in taxpayer's case we believe it would be difficult to argue that taxpayer received a tax_benefit in a situation where courts have ruled that similarly situated taxpayers received no benefit in this regard the receipt of funds is not fundamentally inconsistent with the prior deduction in that taxpayer is not profiting from the recovery and we therefore do not recommend asserting the tax_benefit_rule under these facts issue two generally the burden_of_proof is on the taxpayer 290_us_111 tax_court rule a however except as otherwise provided by 3the court also concluded that system burdened the utility with additional accounting and administrative responsibilities id pincite statute or determined by the tax_court where a new_matter is presented the burden_of_proof with regard to the new_matter is placed upon the service tax_court rule a a new_matter requiring a shift of the burden_of_proof is distinct from a new legal theory that clarifies or develops the original determination listed in the notice_of_deficiency without requiring the production of additional evidence or increasing the amount of the deficiency 77_tc_881 rather a new_matter alters the deficiency or requires the presentation of new factual issues or rationales t c pincite where the notice_of_deficiency is stated in general terms and can be sustained on several different theories the burden remains on the taxpayer as long as the service relies on a theory or theories consistent with the notice_of_deficiency renner v commissioner tcmemo_1994_263 citing 79_tc_714 ndollar_figure affd 731_f2d_1417 9th cir however the tax_court has been reluctant to accept any overly general language of the explanation of adjustments within the notice_of_deficiency as sufficiently broad to encompass new theories requiring wording which more directly identifies each of the new theories particularly where the taxpayer has been led to believe that the service is limiting its arguments to one or more specific legal theories see 112_tc_183 achiro t c pincite renner tcmemo_1994_263 here while the ultimate result of asserting the tax_benefit_rule would be to increase the deficiency to include additional gross_income from supplier refunds such general language in the notice could be the result of many theories of liability as such the tax_court may consider the language in the notice too broad to have notified taxpayer that the tax_benefit theory would be asserted other factors also suggest that the tax_benefit theory is a new_matter for which the burden_of_proof should be shifted to the service for example neither the notice nor the answer contains a direct or indirect reference to the tax_benefit_rule or the language of sec_111 there is no evidence that taxpayer was otherwise alerted to the fact that by the broad wording of the notice the service intended to argue the tax_benefit theory shea appears to consider notice to the taxpayer irrelevant to an analysis of whether an issue is a new_matter in any case it appears that only service attorneys were aware of the tax_benefit argument see renner tcmemo_1994_263 taxpayer will need to present additional facts and evidence to defend against the tax_benefit theory which it may not have anticipated also it appears that to in order to argue the tax_benefit theory the service will need to clarify several facts regarding the timing and amount of adjustments which are apparently not necessary for other arguments in the case in light of the tax court’s reluctance to allow general wording in the notice to cover more specific matters and the need for both parties to present additional facts and theories it appears that the service’s only course of action would be to amend the answer and proceed under the assumption that it must carry the burden_of_proof on the new_matter case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by heather maloy clifford m harbourt senior technician reviewer cc ita b01
